Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 1 of 19




                EXHIBIT B
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 2 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 3 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 4 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 5 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 6 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 7 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 8 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 9 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 10 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 11 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 12 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 13 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 14 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 15 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 16 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 17 of 19
Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 18 of 19
   Case 1:20-cv-11978-ADB Document 1-2 Filed 11/02/20 Page 19 of 19



                    COMMONWEALTH OF MASSACHUSETTS

BRISTOL, ss.                                     SUPERIOR COURT
                                                 CIVIL ACTION NO.: 20-cv-00624

                                          )
CHRISTY L. CALLAHAN                        )
                                          )
       Plaintiff                          )
                                          )
               v.                         )
                                          )
MERZ NORTH AMERICA, INC.                  )
                                          )
       Defendant,                         )
                                          )

           ACKNOWLEDGMENT AND ACCEPTANCE OF SERVICE

       Service of Plaintiff’s Complaint & Jury Demand, Copy of Summons, Tracking
Order and Civil Action Cover Sheet is hereby acknowledged and accepted by Defendant,
Merz North American, Inc.


   October 12, 2020                              Defendant
                                                 Merz North America, Inc.
                                                 By its attorney,



                                                 _/s/ Dana Rust
                                                 Dana Rust, Esq.
                                                 Heidi E. Siegmund, Esq.
                                                 McGuire Woods LLP
                                                 Gateway Plaza
                                                 800 East Canal Street
                                                 Richmond, VA 23219-3916
                                                 (804) 775-1082
                                                 drust@mcguirewoods.com
                                                 HSiegmund@mcguirewoods.com
